Exhibit 10.2
Order to Cease and Desist issued to CFBank by OTS effective May 25, 2011, and
the related Stipulation and Consent executed by the Board of Directors of CFBank
UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION

         
 
       
 
)      
In the Matter of
)     Order No.: CN 11-14
 
)      
 
)      
CFBANK
)     Effective Date: May 25, 2011
 
)      
 
)      
Fairlawn, Ohio
)      
OTS Docket No. 01260
)      
 
)      
 
       

ORDER TO CEASE AND DESIST
WHEREAS, CFBank, Fairlawn, Ohio, OTS Docket No. 01260 (Association), by and
through its Board of Directors (Board), has executed a Stipulation and Consent
to Issuance of an Order to Cease and Desist (Stipulation); and
WHEREAS, the Association, by executing the Stipulation, has consented and agreed
to the issuance of this Order to Cease and Desist (Order) by the Office of
Thrift Supervision (OTS) pursuant to 12 U.S.C. § 1818(b); and
WHEREAS, pursuant to delegated authority, the OTS Regional Director for the
Central Region (Regional Director) is authorized to issue Orders to Cease and
Desist where a savings association has consented to the issuance of an order.
CFBank
Order to Cease and Desist
Page 1 of 16

 

 



--------------------------------------------------------------------------------



 



NOW, THEREFORE, IT IS ORDERED that:
Cease and Desist.
1. The Association and its directors, officers, and employees shall cease and
desist from any action (alone or with others) for or toward, causing, bringing
about, participating in, counseling, or aiding and abetting the unsafe or
unsound practices and/or violations of law or regulation that resulted in the
Association operating with: (a) an excessive level of adversely classified
loans; and (b) inadequate earnings to augment capital as described in the
comprehensive OTS Report of Examination of the Association dated January 3, 2011
(2011 ROE).
Capital.
2. By September 30, 2011, the Association shall have and maintain: a Tier 1
(Core) Capital Ratio equal to or greater than eight percent (8%) after the
funding of an adequate Allowance for Loan and Lease Losses (ALLL) and a Total
Risk-Based Capital Ratio equal to or greater than twelve percent (12%).1
Capital and Business Plan.
3. By June 30, 2011, the Association shall submit to the Regional Director a
written plan (Capital and Business Plan) for the period beginning with July 1,
2011 through December 31, 2013 addressing the requirements of this Order and
including capital enhancement strategies necessary for the Association to have
and maintain capital at the levels prescribed in Paragraph 2. At a minimum, the
Capital and Business Plan shall:
(a) identify the specific sources and methods by which additional capital will
be raised to achieve and maintain the Association’s capital at the levels
prescribed in Paragraph 2;

(b) detail the Association’s capital preservation and enhancement strategies
with specific narrative goals;
 

      1   The requirement in Paragraph 2 to have and maintain a specific capital
level means that the Association may not be deemed to be “well-capitalized” for
purposes of 12 U.S.C. §1831o and 12 C.F.R. Part 565, pursuant to 12 C.F.R.
§565.4(b)(1)(iv).

CFBank
Order to Cease and Desist
Page 2 of 16

 

 



--------------------------------------------------------------------------------



 



(c) contain operating strategies to achieve realistic core earnings;
(d) include quarterly financial projections (balance sheet and income
statement), including Tier 1 (Core) and Total Risk Based Capital Ratios, for the
period covered by the Capital and Business Plan; and
(e) identify all relevant assumptions made in formulating the Capital and
Business Plan and include a requirement that documentation supporting such
assumptions be retained by the Association.
4. Upon receipt of written notice of non-objection from the Regional Director to
the Capital and Business Plan, the Association shall implement and adhere to the
Capital and Business Plan. A copy of the Capital and Business Plan shall be
provided to the Regional Director within seven (7) days after Board approval.
5. Any material modifications2 to the Capital and Business Plan must receive the
prior written non-objection of the Regional Director. The Association shall
submit proposed material modifications to the Regional Director at least
forty-five (45) days prior to implementation.
6. By December 31, 2011, and each December 31st thereafter, the Capital and
Business Plan shall be updated and submitted to the Regional Director pursuant
to Paragraph 3 above and shall incorporate the Association’s budget plan and
profit projections for the next two (2) fiscal years taking into account any
revisions to the Association’s loan, investment and operating policies.
 

      2   A modification shall be considered material under this Paragraph if
the Association (a) plans to engage in any activity that is inconsistent with
the Capital and Business Plan; or (b) exceeds the level of any activity
contemplated in the Capital and Business Plan by more than ten percent (10%).

CFBank
Order to Cease and Desist
Page 3 of 16

 

 



--------------------------------------------------------------------------------



 



Capital and Business Plan Variance Reports.
7. Within forty-five (45) days after the end of each quarter, after
implementation of the Capital and Business Plan, the Board shall review written
quarterly variance reports on the Association’s compliance with its Capital and
Business Plan (Variance Reports). The Board’s review of Variance Reports and
compliance with the Capital and Business Plan shall include a review of the
internal and external risks affecting the Association’s ability to successfully
implement the Capital and Business Plan. The minutes of the Board meeting shall
fully document the Board’s review and discussion. The Variance Reports shall:
(a) identify variances in the Association’s actual performance during the
preceding quarter as compared to the projections set forth in the Capital and
Business Plan;
(b) contain an analysis and explanation of identified variances; and
(c) discuss the specific measures taken or to be taken by the Association to
address identified variances.
8. A copy of each Variance Report shall be provided to the Regional Director
within seven (7) days after the Board meeting at which it was reviewed and
discussed.
Contingency Plan.
9. Within fifteen (15) days after: (a) the Association fails to meet the capital
requirements prescribed in Paragraph 2; (b) the Association fails to comply with
the Capital and Business Plan prescribed in Paragraph 3; or (c) any written
request from the Regional Director, the Association shall submit a written
Contingency Plan that is acceptable to the Regional Director.
10. The Contingency Plan shall detail the actions to be taken, with specific
time frames, to achieve one of the following results by the later of the date of
receipt of all required regulatory approvals or sixty (60) days after the
implementation of the Contingency Plan: (a) merger with, or acquisition by,
another federally insured depository institution or holding company thereof; or
(b) voluntary dissolution by filing an appropriate application with the OTS in
conformity with applicable laws, regulations and regulatory guidance.
CFBank
Order to Cease and Desist
Page 4 of 16

 

 



--------------------------------------------------------------------------------



 



11. Upon receipt of written notification from the Regional Director, the
Association shall implement and adhere to the Contingency Plan immediately. The
Association shall provide the Regional Director with written status reports
detailing the Association’s progress in implementing the Contingency Plan by no
later than the first (1st) and fifteenth (15th) of each month following
implementation of the Contingency Plan.
Lending Restrictions.
12. Effective immediately, the Association shall not originate, participate in,
or acquire any nonresidential real estate loans or commercial loans
(collectively referred to herein as Nonhomogeneous Loans) without prior, written
non-objection of the Regional Director until the Association has received
written notification from the Regional Director that the Association has
complied with Paragraphs 2, 4, 16-18, 21-22, and 28 of the Order.
13. The Association may fund loans-in-process and legally binding loan
commitments for Non-homogeneous Loans outstanding as of the Effective Date of
this Order and shall submit a list of such obligations and commitments to the
Regional Director within thirty (30) days of the Effective Date.
14. Effective immediately, the Association shall not release, directly or
indirectly, any borrower or guarantor from personal or corporate liability on
any Nonhomogeneous Loan without the prior written non-objection of the Regional
Director, except when the outstanding balance of the loan and any other
outstanding loans to the borrower and/or guarantor have been paid in full.
15. For purposes of complying with this lending restriction, the Association
may: (a) enter into extensions, refinancings, assumptions or modifications of
existing loans or lines that do not involve the granting of new funds provided
that for any extension, refinancing, assumption, or modification of an existing
loan or line, the Association shall maintain documentation sufficient to
demonstrate that such a transaction was in the best interest of the Association;
and (b) make disbursements pursuant to legally binding commitments made prior to
the Effective Date.
CFBank
Order to Cease and Desist
Page 5 of 16

 

 



--------------------------------------------------------------------------------



 



Credit Administration.
16. Within thirty (30) days, the Association shall revise its credit
administration policies, procedures, practices, and controls (Credit
Administration Policy) to address all corrective actions in the 2011 ROE
relating to credit administration. The Credit Administration Policy shall comply
with all applicable laws, regulations and regulatory guidance and:
(a) include restrictions on additional advances to borrowers who have an
existing loan with the Association that is adversely classified;
(b) include guidelines requiring that collateral properties be re-appraised
prior to loans being modified, extended, or refinanced;
(c) include guidelines requiring that current financials statements from the
borrower be provided to the Association prior to loans being modified, extended
or refinanced and that such financial statements be reviewed to determine
whether the borrower has the ability to repay at the modified loan terms; and
(d) include an effective system for the retention, review, renewal, and updating
by the Association of all required records, filings, and other credit related
documents, including real property taxes.
CFBank
Order to Cease and Desist
Page 6 of 16

 

 



--------------------------------------------------------------------------------



 



Problem Assets.
17. Within ninety (90) days, the Association shall submit a detailed, written
plan with specific strategies, targets and timeframes to reduce3 the
Association’s level of problem assets4 that is acceptable to the Regional
Director (Problem Asset Reduction Plan). The Problem Asset Reduction Plan, at a
minimum, shall include:
(a) quarterly targets for the level of problem assets as a percentage of Tier 1
(Core) capital plus ALLL;
(b) a description of the methods for reducing the Association’s level of problem
assets to the established targets; and
(c) all relevant assumptions and projections based on a best-case scenario, a
worst-case scenario, and a most probable case scenario, and documentation
supporting such assumptions and projections.
18. Within one hundred twenty (120) days, the Association shall develop
individual written specific workout plans for each adversely classified asset or
REO of five hundred thousand ($500,000) or greater (Asset Workout Plans).
19. Within thirty (30) days after the end of each quarter, beginning with the
quarter ending September 30, 2011, the Association shall submit a quarterly
written asset status report (Quarterly Asset Report) to the Board. The Board’s
review of the Quarterly Asset Report shall be documented in the Board meeting
minutes. The Quarterly Asset Report shall include, at a minimum:
(a) the current status of all Asset Workout Plans;
(b) a comparison of REO and classified assets to Tier 1 (Core) capital plus ALLL
and Total Risk-Based capital;
 

      3   For purposes of this Paragraph, “reduce” means to collect, sell,
charge off, or improve the quality of an asset sufficient to warrant its removal
from adverse criticism or classification.   4   The term “problem assets” shall
include all real estate owned (REO), adversely classified assets, and assets
designated special mention.

CFBank
Order to Cease and Desist
Page 7 of 16

 

 



--------------------------------------------------------------------------------



 



(c) a comparison of REO and classified assets at the current quarter end with
the preceding quarter;
(d) a breakdown of REO and classified assets by type and risk factor;
(e) an assessment of the Association’s compliance with the Problem Asset
Reduction Plan;
(f) a discussion of the actions taken during the preceding quarter to reduce the
Association’s level of problem assets; and
(g) any recommended revisions or updates to the Problem Asset Reduction Plan or
any individual Asset Workout Plan.
20. Within forty-five (45) of days after the end of each quarter, beginning with
the Quarter ending September 30, 2011, a copy of the Quarterly Asset Report
shall be provided to the Regional Director.
Management Succession Plan.
21. By July 31, 2011, the Board shall develop and submit for Regional Director
review and comment a written plan for management succession at the Association
(Management Succession Plan). The Management Succession Plan shall include, at a
minimum, timeframes for the Association to have and retain qualified Senior
Executive Officers5 appropriate to ensure compliance with this Order and
applicable laws and regulations and to manage the operations of the Association
in its current financial condition and in accordance with its Capital and
Business Plan. In addition, the written Management Succession Plan shall:
(a) identify present and future management and staffing requirements for each
business line commensurate with the Association’s Capital and Business Plan;

(b) identify the Association officers covered by the Management Succession Plan;
 

      5   The term “Senior Executive Officer” is defined at 12 C.F.R. § 563.555.

CFBank
Order to Cease and Desist
Page 8 of 16

 

 



--------------------------------------------------------------------------------



 



(c) include recommendations as to whether senior management or staffing changes
should be made;
(d) identify possible successors for the officer positions from current
employees of the Association based on a list of skills and competencies desired
for each officer position or indicate where outside recruiting will be
necessary;
(e) require the establishment of career development and training plans for
potential officer candidates;
(f) include objectives by which senior management’s effectiveness will be
measured; and
(g) require periodic evaluation by the Board of whether the goals and outcomes
of the Management Succession Plan need updating or adjusting.
22. Upon receipt of written notification from the Regional Director that the
Management Succession Plan is acceptable, the Association shall implement and
adhere to the Management Succession Plan. The Board’s review of the Management
Succession Plan shall be documented in the Board meeting minutes.
Liquidity Management.
23. Within thirty (30) days, the Association shall revise its liquidity and
funds management policy (Liquidity Management Policy) to address all corrective
actions set forth in the 2011 ROE relating to liquidity and funds management.
The Liquidity Management Policy shall comply with all applicable laws,
regulations and regulatory guidance.
CFBank
Order to Cease and Desist
Page 9 of 16

 

 



--------------------------------------------------------------------------------



 



24. The Liquidity Management Policy shall include a Contingency Funding Plan,
which shall, at a minimum, include:
(a) alternative funding sources for meeting extraordinary demands or to provide
liquidity in the event the sources identified are insufficient. Such alternative
funding sources must consider, at a minimum, the selling of assets, obtaining
secured lines of credit, recovering charged-off assets, injecting additional
equity capital, and the priority of their implementation; and
(b) retention of investment securities and other identified categories of
investments that can be liquidated within one day in amounts sufficient (as a
percentage of the Association’s total assets) to ensure the maintenance of the
Association’s liquidity position at a level consistent with short-and-long-term
liquidity objectives.
25. Within forty-five (45) days, the Association shall submit its Liquidity
Management Policy to the Regional Director for review and comment. Upon receipt
of written notification from the Regional Director that the Liquidity Management
Policy is acceptable, the Association shall implement and adhere to the
Liquidity Management Policy. The Board’s review of the Liquidity Management
Policy shall be documented in the Board meeting minutes. A copy of the Liquidity
Management Policy shall be provided to the Regional Director within seven
(7) days of adoption by the Board.
26. Effective immediately, the Association shall submit to the Regional Director
a weekly written assessment of its current liquidity position (Liquidity
Report). The Liquidity Report shall be acceptable to the Regional Director and,
at a minimum, include:
(a) cash on hand;
(b) a maturity schedule of certificates of deposit, including, but not limited
to, large uninsured deposits and brokered deposits;
(c) the volatility of demand deposits, including escrow deposits;
(d) a schedule of all funding obligations, including money market accounts,
unfunded loan commitments, outstanding lines of credit and outstanding letters
of credit;
(e) a listing of funding sources, including federal funds sold; unpledged assets
and assets available for sale; and borrowing lines by lender, including original
amount, remaining availability, type and book value of collateral pledged,
terms, and maturity date, if applicable;
CFBank
Order to Cease and Desist
Page 10 of 16

 

 



--------------------------------------------------------------------------------



 



(f) an analysis of the continuing availability and volatility of present funding
sources;
(g) an analysis of the impact of decreased cash flow from the Association’s loan
portfolio resulting from delinquent and non-performing loans; and
(h) an analysis of the impact of decreased cash flow from the sale of loans or
loan participations.
27. Within five (5) days of receipt of communication from a Federal Home Loan
Bank, Federal Reserve Bank, correspondent bank, or government agency with
collateralized public unit deposits regarding changes in the Association’s
borrowing and/or collateral requirements, the Association shall notify the
Regional Director of such communication.
Violations of Law.
28. Within thirty (30) days, the Association shall ensure that all violations of
law and/or regulation discussed in the 2011 ROE are corrected and that adequate
policies, procedures and systems are established or revised and thereafter
implemented to prevent future violations.
Board Oversight of Compliance with Order.
29. Effective immediately, the Board shall monitor and coordinate the
Association’s compliance with the provisions of this Order and the completion of
all corrective actions required in the 2011 ROE. The Board shall review and
adopt all policies and procedures required by this Order prior to submission to
the OTS.
CFBank
Order to Cease and Desist
Page 11 of 16

 

 



--------------------------------------------------------------------------------



 



30. Within thirty (30) days after the end of each quarter, beginning with the
quarter ending June 30, 2011, the Association shall prepare a written compliance
progress report for the Board (Compliance Tracking Report). The Compliance
Tracking Report shall, at a minimum:
(a) separately list each corrective action required by this Order and the 2011
ROE;
(b) identify the required or anticipated completion date for each corrective
action; and
(c) discuss the current status of each corrective action, including the
action(s) taken or to be taken to comply with each corrective action.
31. Within thirty (30) days at the end of each quarter, beginning with quarter
ending June 30, 2011, the Board shall review the Compliance Tracking Report and
all reports required to prepared by this Order. Following its review, the Board
shall adopt a resolution: (a) certifying that each director has reviewed the
Compliance Tracking Report and all required reports; and (b) documenting any
corrective actions adopted by the Board. A copy of the Compliance Tracking
Report and the Board resolution shall be provided to the Regional Director
within seven (7) days after the Board meeting.
32. Nothing contained herein shall diminish the responsibility of the entire
Board to ensure the Association’s compliance with the provisions of this Order.
Growth.
33. Effective immediately, the Association shall not increase its total assets
during any quarter in excess of an amount equal to net interest credited on
deposit liabilities during the prior quarter without the prior written
non-objection of the Regional Director.
Golden Parachute Payments.
34. Effective immediately, the Association shall not make any golden parachute
payment6 unless, with respect to such payment, the Association has complied with
the requirements of 12 C.F.R. Part 359.
Directorate and Management Changes.
35. Effective immediately, the Association shall comply with the prior
notification requirements for changes in directors and Senior Executive Officers
set forth in 12 C.F.R. Part 563, Subpart H.
 

      6   The term “golden parachute payment” is defined at 12 C.F.R. §
359.1(f).

CFBank
Order to Cease and Desist
Page 12 of 16

 

 



--------------------------------------------------------------------------------



 



Employment Contracts and Compensation Arrangements.
36. Effective immediately, the Association shall not enter into any new
contractual arrangement or renew, extend, or revise any contractual arrangement
relating to compensation or benefits for any director or Senior Executive
Officer of the Association, unless it first provides the Regional Director with
not less than thirty (30) days prior written notice of the proposed transaction.
The notice to the Regional Director shall include a copy of the proposed
employment contract or compensation arrangement or a detailed, written
description of the compensation arrangement to be offered to such director or
Senior Executive Officer, including all benefits and perquisites. The Board
shall ensure that any contract, agreement, or arrangement submitted to the
Regional Director fully complies with the requirements of 12 C.F.R. Part 359, 12
C.F.R. §§ 563.39 and 563.161(b), and 12 C.F.R. Part 570 — Appendix A.
Third Party Contracts.
37. Effective immediately, the Association shall not enter into any arrangement
or contract with a third party service provider that is significant to the
overall operation or financial condition of the Association7 or outside the
Association’s normal course of business unless, with respect to each such
contract, the Association has: (a) provided the Regional Director with a minimum
of thirty (30) days prior written notice of such arrangement or contract and a
written determination that that the arrangement or contract complies with the
standards and guidelines set forth in OTS Thrift Bulletin 82a; and (b) received
written notice of non-objection from the Regional Director.
 

      7   A contract will be considered significant to the overall operation or
financial condition of the Association where the annual contract amount equals
or exceeds two percent (2%) of the Association’s total capital, where there is a
foreign service provider, or where it involves information technology that is
critical to the Association’s daily operations without regard to the contract
amount.

CFBank
Order to Cease and Desist
Page 13 of 16

 

 



--------------------------------------------------------------------------------



 



Brokered Deposits.
38. Effective immediately, the Association shall comply with the requirements of
12 C.F.R. § 337.6(b). The Association shall provide to the Regional Director a
copy of any waiver request submitted to the Federal Deposit Insurance
Corporation.
Dividends and Other Capital Distributions.
39. Effective immediately, the Association shall not declare or pay dividends or
make any other capital distributions, as that term is defined in 12 C.F.R. §
563.141, without receiving the prior written approval of the Regional Director
in accordance with applicable regulations and regulatory guidance. The
Association’s written request for approval shall be submitted to the Regional
Director at least thirty (30) days prior to the anticipated date of the proposed
declaration, dividend payment or distribution of capital.
Effective Date, Incorporation of Stipulation.
40. This Order is effective on the Effective Date as shown on the first page.
The Stipulation is made a part hereof and is incorporated herein by this
reference.
Duration.
41. This Order shall remain in effect until terminated, modified, or suspended,
by written notice of such action by the OTS, acting by and through its
authorized representatives.
Time Calculations.
42. Calculation of time limitations for compliance with the terms of this Order
run from the Effective Date and shall be based on calendar days, unless
otherwise noted.
43. The Regional Director or an OTS authorized representative may extend any of
the deadlines set forth in the provisions of this Order upon written request by
the Association that includes reasons in support for any such extension. Any OTS
extension shall be made in writing.
CFBank
Order to Cease and Desist
Page 14 of 16

 

 



--------------------------------------------------------------------------------



 



Submissions and Notices.
44. All submissions, including any reports, to the OTS that are required by or
contemplated by this Order shall be submitted within the specified timeframes.
45. Except as otherwise provided herein, all submissions, requests,
communications, consents, or other documents relating to this Order shall be in
writing and sent by first class U.S. mail (or by reputable overnight carrier,
electronic facsimile transmission, or hand delivery by messenger) addressed as
follows:

  (a)   To the OTS:

Regional Director
Office of Thrift Supervision
One South Wacker Drive, Suite 2000
Chicago, Illinois 60606
Facsimile: (312) 917-5001

  (b)   To the Association:

Chairman of the Board
CFBank
2923 Smith Road
Fairlawn, Ohio 44333
Facsimile: (330) 666-7959
Transfer Date
46. Following the Transfer Date, see Dodd-Frank Wall Street Reform and Consumer
Protection Act, Pub. Law No. 111-203, § 311, 124 Stat. 1520 — 21 (2010), all
submissions, requests, communications, consents or other documents relating to
this Order shall be directed to the Comptroller of the Currency, or to the
individual, division, or office designated by the Comptroller of the Currency.

CFBank
Order to Cease and Desist
Page 15 of 16

 

 



--------------------------------------------------------------------------------



 



No Violations Authorized.
47. Nothing in this Order or the Stipulation shall be construed as allowing the
Association, its Board, officers, or employees to violate any law, rule, or
regulation.
IT IS SO ORDERED.

            OFFICE OF THRIFT SUPERVISION
      By:   /s/         Daniel T. McKee        Regional Director, Central
Region   

CFBank
Order to Cease and Desist
Page 16 of 16

 

 



--------------------------------------------------------------------------------



 



UNITED STATES OF AMERICA
Before the
OFFICE OF THRIFT SUPERVISION

         
 
       
 
)      
In the Matter of
)     Order No.: CN 11-14
 
)      
 
)      
CFBANK
)     Effective Date: May 25, 2011
 
)      
 
)      
Fairlawn, Ohio
)      
OTS Docket No. 01260
)      
 
)      
 
       

STIPULATION AND CONSENT TO ISSUANCE OF ORDER TO CEASE AND DESIST
WHEREAS, the Office of Thrift Supervision (OTS), acting by and through its
Regional Director for the Central Region (Regional Director), and based upon
information derived from the exercise of its regulatory and supervisory
responsibilities, has informed CFBank, Fairlawn, Ohio, OTS Docket No. 01260
(Association) that the OTS is of the opinion that grounds exist to initiate an
administrative proceeding against the Association pursuant to 12 U.S.C. §
1818(b);
WHEREAS, the Regional Director, pursuant to delegated authority, is authorized
to issue Orders to Cease and Desist where a savings association has consented to
the issuance of an order; and
WHEREAS, the Association desires to cooperate with the OTS to avoid the time and
expense of such administrative cease and desist proceeding by entering into this
Stipulation and Consent to the Issuance of Order to Cease and Desist
(Stipulation) and, without admitting or denying that such grounds exist, but
only admitting the statements and conclusions in Paragraphs 1 and 2 below
concerning Jurisdiction, hereby stipulates and agrees to the following terms:
CFBank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 1 of 5

 

 



--------------------------------------------------------------------------------



 



Jurisdiction.
1. The Association is a “savings association” within the meaning of 12 U.S.C. §
1813(b) and 12 U.S.C. § 1462(4). Accordingly, the Association is an “insured
depository institution” as that term is defined in 12 U.S.C. § 1813(c).
2. Pursuant to 12 U.S.C. § 1813(q), the Director of the OTS is the “appropriate
Federal banking agency” with jurisdiction to maintain an administrative
enforcement proceeding against a savings association. Therefore, the Association
is subject to the authority of the OTS to initiate and maintain an
administrative cease and desist proceeding against it pursuant to 12 U.S.C. §
1818(b).
OTS Findings of Fact.
3. Based on a comprehensive examination of the Association dated January 3, 2011
(2011 ROE), the OTS finds that the Association has engaged in unsafe or unsound
banking practices and/or violations of law or regulation that resulted in the
Association operating with: (a) an excessive level of adversely classified
assets; and (b) inadequate earnings to augment capital as described in the 2011
ROE.
Consent.
4. The Association consents to the issuance by the OTS of the accompanying Order
to Cease and Desist (Order). The Association further agrees to comply with the
terms of the Order upon the Effective Date of the Order and stipulates that the
Order complies with all requirements of law.
Finality.
5. The Order is issued by the OTS under 12 U.S.C. § 1818(b). Upon the Effective
Date, the Order shall be a final order, effective, and fully enforceable by the
OTS under the provisions of 12 U.S.C. § 1818(i).
CFBank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 2 of 5

 

 



--------------------------------------------------------------------------------



 



Waivers.
6. The Association waives the following:
(a) the right to be served with a written notice of the OTS’s charges against it
as provided by 12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
(b) the right to an administrative hearing of the OTS’s charges as provided by
12 U.S.C. § 1818(b) and 12 C.F.R. Part 509;
(c) the right to seek judicial review of the Order, including, without
limitation, any such right provided by 12 U.S.C. § 1818(h), or otherwise to
challenge the validity of the Order; and
(d) any and all claims against the OTS, including its employees and agents, and
any other governmental entity for the award of fees, costs, or expenses related
to this OTS enforcement matter and/or the Order, whether arising under common
law, federal statutes or otherwise.
OTS Authority Not Affected.
7. Nothing in this Stipulation or accompanying Order shall inhibit, estop, bar,
or otherwise prevent the OTS from taking any other action affecting the
Association if at any time the OTS deems it appropriate to do so to fulfill the
responsibilities placed upon the OTS by law.
Other Governmental Actions Not Affected.
8. The Association acknowledges and agrees that its consent to the issuance of
the Order is solely for the purpose of resolving the matters addressed herein,
consistent with Paragraph 7 above, and does not otherwise release, discharge,
compromise, settle, dismiss, resolve, or in any way affect any actions, charges
against, or liability of the Association that arise pursuant to this action or
otherwise, and that may be or have been brought by any governmental entity other
than the OTS.
CFBank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 3 of 5

 

 



--------------------------------------------------------------------------------



 



Miscellaneous.
9. The laws of the United States of America shall govern the construction and
validity of this Stipulation and of the Order.
10. If any provision of this Stipulation and/or the Order is ruled to be
invalid, illegal, or unenforceable by the decision of any Court of competent
jurisdiction, the validity, legality, and enforceability of the remaining
provisions hereof shall not in any way be affected or impaired thereby, unless
the Regional Director in his or her sole discretion determines otherwise.
11. All references to the OTS in this Stipulation and the Order shall also mean
any of the OTS’s predecessors, successors, and assigns.
12. The section and paragraph headings in this Stipulation and the Order are for
convenience only and shall not affect the interpretation of this Stipulation or
the Order.
13. The terms of this Stipulation and of the Order represent the final agreement
of the parties with respect to the subject matters thereof, and constitute the
sole agreement of the parties with respect to such subject matters.
14. The Stipulation and Order shall remain in effect until terminated, modified,
or suspended in writing by the OTS, acting through its Regional Director or
other authorized representative.
Signature of Directors/Board Resolution.
15. Each Director signing this Stipulation attests that he or she voted in favor
of a Board Resolution authorizing the consent of the Association to the issuance
of the Order and the execution of the Stipulation. This Stipulation may be
executed in counterparts by the directors after approval of execution of the
Stipulation at a duly called board meeting.
CFBank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 4 of 5

 

 



--------------------------------------------------------------------------------



 



WHEREFORE, the Association, by its directors, executes this Stipulation.

                  CFBANK       Accepted by:     Fairlawn, Ohio       Office of
Thrift Supervision    
 
               
/s/
 
Jerry F. Whitmer, Chairman
      By:   /s/
 
Daniel T. McKee    
 
          Regional Director, Central Region    
 
                /s/       Date: See Effective Date on page 1    
 
Jeffrey W. Aldrich, Director
               
 
               
/s/
 
Thomas P. Ash, Director
               
 
               
/s/
 
William R. Downing, Director
               
 
               
/s/
 
Gerry W. Grace, Director
               

CFBank
Stipulation and Consent to Issuance of Order to Cease and Desist
Page 5 of 5

 

 